Order unanimously affirmed without costs. Memorandum: The affidavits submitted by plaintiff in opposition to defendants’ motion, made pursuant to CPLR 3012 (b), to dismiss the action for failure to serve a complaint within 20 days of the demand, were insufficient to demonstrate a reasonable excuse for the delay and that plaintiff’s action has merit. Consequently, the court did not abuse its discretion by dismissing plaintiff’s action. (Appeal from order of Supreme Court, Erie County, Flaherty, J.—dismiss causes of action.) Present—Callahan, J. P., Doerr, Boomer, Green and Balio, JJ.